NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                       is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                            04-3006

                                      BILLY C. PADGETT,

                                                                   Petitioner,
                                                v.

                            UNITED STATES POSTAL SERVICE,

                                                                   Respondent.

                               ___________________________

                               DECIDED: December 8, 2004
                               ___________________________


Before MICHEL, CLEVENGER, and BRYSON, Circuit Judges.

MICHEL, Circuit Judge.

          Billy Padgett petitions for judicial review of the decision of the Merit Systems

Protection Board (“Board”), dismissing his appeal for lack of jurisdiction. The Board’s

decision to dismiss for lack of jurisdiction was based on its determination that Padgett

did not suffer a RIF demotion. Padgett’s petition was submitted for decision following

oral argument on October 5, 2004. Because Padgett did not suffer a RIF demotion, we

affirm.

          In an August 6, 2001, opinion, the undisputed facts of this case were set forth by

the administrative judge who heard Padgett’s appeal as follows:

          Appellant occupies the position of Review Clerk, PS-06 at the United
          States Postal Service (USPS) Processing and Distribution Center in
          Pensacola, Florida. By letter dated May 3, 2001, Larry Nelson, Plant
       Manager, informed appellant that he was being reassigned to another
       section of the facility pursuant to provisions of the applicable labor-
       management agreement. Mr. Nelson informed appellant that he would
       remain ‘as an unassigned regular PS-06’ working the same tour, and that
       he would begin work in the new section on May 12, 2001. Appellant
       subsequently filed the instant appeal, claiming that the agency had
       subjected him to a reduction-in-force (RIF) action, reducing him to a PS-04
       position without affording him appropriate procedural protections.

(Citations omitted.) The administrative judge dismissed Padgett’s appeal for lack of

jurisdiction because Padgett’s reassignment did not “involve a loss of grade or pay” and

was merely temporary. Padgett petitioned for review to the full Board, which denied the

petition, thus making final the administrative judge’s decision. After waiting

approximately one year, Padgett again appealed. The administrative judge again

dismissed this appeal for lack of jurisdiction, stating that Padgett “has not been officially

reassigned or removed from the position of Review Clerk, PS-06” and the full Board

again denied the petition for review. Padgett subsequently petitioned for review of the

Board’s decision to this Court.

       The facts in this case are materially indistinguishable from those of the

petitioners in Hayes v. U.S. Postal Service, 03-3326, 04-3305, who did not bid on lower-

grade positions, namely, Lawrence Doherty, Ronald Heaberlin, and Bernard Oeltman.

As described more fully in Hayes, the Board correctly determined that it did not have

jurisdiction over Doherty, Heaberlin, and Oeltman. Accordingly, we affirm the Board’s

decision in this case for the reasons described in Hayes.

                                        AFFIRMED




04-3006                                       2